Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2011 Record Full Year revenues of $160.2 million, EPS of $1.23 and operating cash flow of $45.9 million AZOUR, Israel – February 22, 2012 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the fourth quarter and full year ended December 31, 2011. Highlights of the Fourth Quarter · A 19 thousand year-over-year increase in net subscribers and four thousand in the quarter, to a record of 623 thousand as of December 31, 2011; · Gross margin at 50.1% and operating margin at 20.6%; · EBITDA of $11.5 million or 31.2% of revenues; · Operating cash flow of $12.6 million; · Declared dividend of $25.8 million, representing 100% of the 2011 net income and a dividend yield of 8.7%. Fourth Quarter 2011 Results Revenues for the fourth quarter of 2011 reached $37.0 million, representing a 9.3% decline compared with revenues of $40.7 million in the fourth quarter of 2010. 77% of revenues were from location based service subscription fees and 23% from product revenues. Revenues from subscription fees declined by 1.2%, compared with the fourth quarter of last year. The decline was primarily due to the weakening of the Brazilian Real, the Argentinean Peso and the Israeli Shekel versus the US Dollar. The subscriber base grew by 19,000 to 623,000 as of December 31, 2011, as compared with 604,000 as of December 31, 2010. Product revenues declined by 29% as compared with the same period last year. The decline was primarily due to the above-mentioned currency effects, a decrease in the number of new cars sold in Israel in the fourth quarter of 2011 compared with 2010 and a decrease in sales of the Company's subsidiary ERM. Gross profit for the fourth quarter of 2011 was $18.5 million (50.1% of revenues) compared with $20.0 million (49.1% of revenues) in the fourth quarter of 2010. Operating profit for the fourth quarter of 2011 was $7.6 million (20.6% of revenues) compared with an operating profit of $8.6 million (21.0% of revenues) in the fourth quarter of 2010. EBITDA for the fourth quarter of 2011was $11.5 million (31.2% of revenues) compared to an EBITDA of $12.9 million (31.7% of revenues) in the fourth quarter of 2010. Financial income for the fourth quarter of 2011 was $0.7 million compared with a financial Expenses of $0.3 million in the fourth quarter of 2010. Net income in the fourth quarter of 2011 was $6.1 million (16.4% of revenues) compared with a loss of $6.5 million in the fourth quarter of 2010. Fully diluted earnings per share in the fourth quarter of 2011 was $0.29, compared with a loss per share of $0.31 in the fourth quarter of 2010. Cash flow generated from operations during the quarter was $12.6 million. Full Year Results Revenues for 2011 reached $160.2 million. This is an increase of 8.5% over revenues of $147.8 million in 2010. A part of the increase was due to currency fluctuations during the year. Gross profit for 2011 was $79.3 (49.5% of revenues), compared with $72.7 million (49.1% of revenues) in 2010. Operating profit for 2011 was $34.5 million (21.5% of revenues) compared with an operating profit of $30.7 million (20.7% of revenues) in 2010. EBITDA for the year was $51.5 million (32.1% of revenues) compared to an EBITDA of $46.6 million (31.6% of revenues) in 2010. Net income in 2011 was $25.8 million (16.1% of revenues) or fully diluted earnings per share of $1.23. This is compared with a reported net income in 2010 of $8.7 million (5.9% of revenues) which includes a $12.3 million effect for the Leonardo litigation. Excluding this effect, net income in 2010 would have been $21.0 million (14.2% of revenues), or fully diluted earnings per share of $1.00. Cash flow from operations for 2011 was $45.9 million. As of December 31, 2011, the Company had net cash, including marketable securities and deposits for short and long term, of $39.7 million or $1.89 per share. This is compared with US$56.9 million or $2.71 per share as of September 30, 2011, and $60.9 million or $2.90 per share as of December 31, 2010. As reported in the financial results press release for the third quarter of 2011, due to the recent Leonardo litigation and ST arbitration with regard to the sale of Telematics, an amount totaling approximately $27 million was paid out in the fourth quarter of 2011, reducing the Company’s year-end cash position. Dividend The Board of Directors announced a dividend amounting to $25.8 million or $1.23 per share, which is 100% of the net profit for 2011. Based on an average share price during 2011 of $14.11, this represents a dividend yield of 8.7% for 2011. The Board of Directors approved a change to the dividend policy, whereby starting from the first quarter of 2012, the dividend will be issued on a quarterly basis instead of on an annual basis, as it has been to date. The Board maintained the policy of issuing not less than 50% of the Company’s quarterly net profit over the course of a year. The dividend’s record date is March 20, 2012, and the dividend will be paid on April 4, 2012, net of taxes and levies, at the rate of 25%. 2 Eyal Sheratzky, Co-CEO of Ituran said, “The fourth quarter of 2011 completes a year of growth and improvement in our business. In 2011, we took some strategic steps in Brazil to improve our operations which will have the long-term effect of lowering the churn rate and increase the average amount of time a subscriber will stay with us. It already had a positive impact on our cash flow in the fourth quarter of 2011 and we expect it to improve our subscriber growth in 2012. Our business remains strong in all the geographies in which we operate, and we believe that in 2012 we will see the fruits of the efforts taken during the year and we expect our subscriber base to increase. Conference Call Information The Company will also be hosting a conference call later today, February 22, 2011 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0644 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. 3 About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 623,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 * Financial Tables to Follow ** 4 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Financial Statements as of December 31, 2011 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Financial Statements as of December 31, 2011 Table of Contents Page Consolidated Financial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current assets Cash and cash equivalents Deposit in escrow - Investments in marketable securities 68 Accounts receivable (net of allowance for doubtful accounts) Loan to former employee - Other current assets Inventories Long-term investments and debit balances Deposit in escrow Investments in affiliated company Investments in other company 80 86 Other non-current assets Loan to former employee - Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current liabilities Credit from banking institutions 98 Accounts payable Deferred revenues Litigation obligation - Other current liabilities Long-term liabilities Long term loans Liability for employee rights upon retirement Provision for contingencies Other current liabilities Deferred revenues Deferred income taxes shareholders’ equity Non - controlling interest Total shareholders’ equity Total liabilities and shareholders’ equity 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME US dollars US dollars Year ended December 31, Three month period ended December 31, (in thousands except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services Wireless communications products Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses (income), net ) ) Operating income Other expenses ) Financing income (expenses) , net ) Income (loss) before income taxes ) Income tax ) ) ) Share in income (losses) of affiliated companies, net ) (3
